The defendants had obtained a judgment, and execution had issued against the goods of the defendant, who procured an injunction. The plaintiffs now moved to have it dissolved. The dissolution of it was refused, on the ground that, since the injunction had been obtained, the plaintiffs, who resided in Great Britain, had becozne alien enemies by the late declaration of war between the *264United States and the king of Great Britain. The court declined dissolving the injunction.
Depeyster for the plaintiffs.
Duncan for the defendants.